 

Exhibit 10.1

QUINTILES TRANSNATIONAL CORP.
ELECTIVE DEFERRED COMPENSATION PLAN

(Amended and Restated Effective September 15, 2015)

The purpose of this Quintiles Transnational Corp. Elective Deferred Compensation
Plan (the “Plan”) is to further the success of Quintiles Transnational Corp.
(the “Company”) by providing deferred compensation for a select group of
management and highly compensated employees, thereby giving such persons an
additional incentive to continue in the employ of the Company.  The Plan is an
unfunded, nonqualified deferred compensation plan governed by Section 409A of
the Internal Revenue Code of 1986 as amended (the “Code”) and a “top hat” plan
under the Employee Retirement Income Security Act of 1974 as amended
(“ERISA”).  The Plan was originally adopted effective for compensation deferred
on or after January 1, 2005 and earnings thereon following enactment of Code
Section 409A and was previously amended and restated effective November 6, 2008
and January 1, 2014. The Plan is a successor to the Quintiles Transnational
Corp. Elective Deferred Compensation Plan (as Amended November 6, 2003), which
shall continue to govern compensation deferred through December 31, 2004 and
earnings thereon.

ARTICLE I

ADMINISTRATION

The Plan shall be administered by the Compensation and Talent Development
Committee (the “Committee”) of the Board of Directors (the “Board”) of Quintiles
Transnational Holdings Inc., the Company’s corporate parent. The Committee shall
report all of its actions to the Board.  Except as otherwise provided herein,
the Committee shall have absolute discretionary authority to interpret and
construe the provisions of the Plan as it deems appropriate, including the
absolute discretionary authority to determine eligibility for benefits under the
Plan.  The Committee shall have the duty and responsibility of maintaining
records, making the requisite calculations and disbursing the payments
hereunder. The interpretations, determinations, regulations and calculations of
the Committee shall be final and binding on all persons and parties concerned.
The Committee shall furnish individual statements of accrued benefits to each
participant or current beneficiary no less frequently than annually, in such
form as may be determined by the Committee or required by law. In order to
discharge its duties hereunder, the Committee shall have the power and authority
to delegate ministerial duties and to employ such outside professionals as may
be required for prudent administration of the Plan. No member of the Board or
the Committee, and no officer or employee of the Company, shall be liable to any
person for any action or determination that he or she makes in good faith in
connection with the administration of the Plan.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

Section 2.1Eligibility. All management or highly compensated employees of the
Company located within the United States who reach Grade Level 34 or higher
shall be eligible to participate in the Plan; provided, however, that in no
event shall non-resident aliens who receive

 

--------------------------------------------------------------------------------

 

no earned income from the Company that constitutes income from sources within
the United States be eligible to participate in the Plan.   

Section 2.2Election to Participate. The individuals described in Section 2.1 may
elect to participate in the Plan each calendar year by submitting a written
election to the Committee in such form as may be determined by the Committee
(the “Deferral Election Form”).  Participants may make two separate elections to
defer payment of compensation, one with respect to base salary and one with
respect to any amounts payable to the participant pursuant to a short-term
incentive or commission plan, as permitted by the Deferral Election Form (each a
“Deferral Source”).  Except as otherwise provided herein, deferral elections
must be made before the beginning of the calendar year for which the
compensation is payable. In the first year in which a participant becomes
eligible to participate in the Plan, the newly eligible participant may make an
election to defer payment of compensation for services to be performed
subsequent to the election within 30 days after the date the participant becomes
eligible.  Except as provided in Section 2.4, deferral elections shall be
irrevocable as to the compensation for which they are made. In addition to the
participant’s deferral elections, the Deferral Election Form for each calendar
year (or portion of a calendar year in the event of a newly-eligible
participant) shall specify the participant’s election with respect to the time
and form of distribution of the amounts deferred from each Deferral Source for
such year as permitted in Article IV.  For purposes of this Plan, the term
“compensation” shall mean, for any calendar year (or portion of a calendar year
in the event of a newly-eligible participant), the sum of the participant’s base
salary plus any amounts payable to the participant pursuant to a short-term
incentive plan or commission plan for services rendered in such year or partial
year. In the event a participant ceases to be in Grade Level 34 or higher during
a calendar year other than by reason of a “separation from service”, such
participant’s deferral elections in respect of base salary for such calendar
year and/or amounts payable pursuant to a short term incentive plan or
commission plan for services rendered in such calendar year shall continue in
effect; provided, however, that such participant shall be ineligible to
participate in the Plan with respect to any compensation for any subsequent
calendar years unless and until such time he or she again meets the eligibility
requirements set forth in Section 2.1 hereof.

Section 2.3 Minimum and Maximum Deferrals. The maximum amount of compensation
that may be deferred with respect to any calendar year (or portion of a calendar
year in the event of a newly-eligible participant) shall be 90% of the
participant’s base salary in such year or partial year and 100% of any amounts
payable to the participant pursuant to a short-term incentive plan or commission
plan for services rendered in such year or partial year.

Section 2.4 Change or Cancellation of Deferrals. Notwithstanding any other
provision of this Plan to the contrary, the Committee may, in its discretion,
permit a participant to revoke an existing deferral election mid-year and cease
future deferrals for the remainder of the calendar year due to an unforeseeable
emergency as defined in Section 4.4 below or a hardship distribution pursuant to
Treas. Reg. § 1.401(k)-1(d)(3).

 

2

--------------------------------------------------------------------------------

 

Section 2.5 Deferred Compensation Account; Reporting on Form W-2. For each
individual electing to participate in the Plan, the Company shall establish and
maintain an account (a “Deferred Compensation Account”) on the Company’s books
and records. The amounts deferred by a participant shall be credited to this
account as of the date such compensation otherwise would be payable.  No amount
shall actually be set aside for payment under the Plan. Any participant to whom
an amount is credited under the Plan shall be deemed a general, unsecured
creditor of the Company.  To the extent required by Code Section 6051 and the
regulations thereunder, the Company shall report on Form W-2 for each
participant the total amount of the participant’s deferrals for each calendar
year under the Plan. 

ARTICLE III

DEFERRED COMPENSATION

Section 3.1Investment Election. Each participant shall be entitled to make an
initial investment election with respect to his or her Deferred Compensation
Account as set forth in the Deferral Election Form and submit these elections to
the Company. A participant may change an investment election at any time by
submitting election changes online as directed by the Committee.  Changes in
investment elections shall become effective as soon as practicable after they
have been properly submitted, generally as of the next market trading day after
they have been processed.  The investments from which participants may choose
shall be subject to change at the discretion of the Committee.  The Committee
reserves the right to shift any amount designated for an investment option
eliminated by the Committee to the investment that the Committee determines, in
its discretion, most closely resembles the eliminated investment.

Section 3.2 Rate of Return. All amounts credited under the terms of the Plan to
a Deferred Compensation Account maintained in the name of a participant shall be
deemed to have been invested pursuant to the participant’s investment election
as then in effect. Each participant’s Deferred Compensation Account shall be
credited or debited on each day securities are traded on a national stock
exchange, with the amount of deemed investment gain or loss resulting from the
performance of the investment funds elected by the participant under Section 3.1
above until such time as the entire account has been distributed to the
participant or to the participant’s beneficiary. In the case of a lump-sum
distribution, as provided under Section 4.1 below, investment gains and losses
shall cease to accrue as to the portion of a participant’s Deferred Compensation
Account to be paid in a lump sum as of a valuation date prior to the date of
payment determined under Section 4.1 below.  Although the performance of the
investments selected by a participant shall be used to determine the rate of
return on the participant’s Deferred Compensation Account, deferrals will not
necessarily be invested by the Company in the investments selected by the
participant.

ARTICLE IV
DISTRIBUTION

Section 4.1Separation from Service. Except in the case of a participant who is a
Key Employee (as defined below), within 60 days after the date of a
participant’s “separation from service” (as defined in Treas. Reg. §
1.409A-1(h)) for any reason, including disability or death, distribution of the
amount credited to the participant’s Deferred Compensation Account in accordance
with this Plan shall be made or shall commence in accordance with the
alternative

 

3

--------------------------------------------------------------------------------

 

forms of distribution set forth below as elected by the participant in his or
her Deferral Election Form for each deferral year. 

In the case of a participant who is a Key Employee, distribution of any portion
of the participant’s Deferred Compensation Account to be paid in a lump sum
shall be made, and the distribution of any portion of the participant’s account
to be paid in installments shall commence, on the first day of the month
immediately following the 6-month anniversary of the participant’s separation
from service. For purposes of this Plan, a participant is a “Key Employee” if
(i) on the date of determination any stock of the Company is publicly traded on
an established securities market or otherwise and (ii) the participant falls
within the definition of a “Key Employee” set forth in Code Section 416(i)
(without regard to paragraph (5) thereof).

Participants may make elect an alternative form of distribution with respect to
amounts deferred from each Deferral Source each year, as permitted by the
Deferral Election Form. The alternative forms of distribution shall be:

(a)lump sum; or

(b)annual installments over a period not to exceed 15 years.

Where a participant has elected installments, the annual payment amount shall be
determined each year by dividing the portion of the participant’s Deferred
Compensation Account to be paid in installments, determined as of a valuation
date prior to the date of payment that the Committee has determined to be
administratively feasible, by the number of remaining annual installments. The
unpaid balance of such portion of the Deferred Compensation Account shall
continue to earn a rate of return as specified in Section 3.2 above.  The final
installment shall be the balance of the portion of the participant’s Deferred
Compensation Account to be paid in installments, including gains or losses
credited to such portion of the account during the last year of the payout
period.  Once a distribution of a participant’s Deferred Compensation Account
has been triggered due to a separation from service, the participant’s
subsequent reemployment by the Company shall not stop or delay the ongoing
distribution of the participant’s account under the Plan in accordance with this
Section 4.1.

Once made, a participant’s election with respect to the time and form of
distribution as described in this Section 4.1 shall be irrevocable; provided,
however, that: (i) except in the case of an account of a Key Employee, if at any
time the balance of a participant’s Deferred Compensation Account that is in the
process of an installment distribution falls below $10,000, the Committee may,
in its sole discretion and without obligation to do so, pay out the remaining
balance in the form of a lump sum to the extent permitted by Code Section 409A
and Treas. Reg. § 1.409A-3(j)(4)(v) and (ii) if permitted by the Committee’ in
the Committee’s sole discretion’ a participant may make a subsequent election to
delay the timing of a previously selected distribution provided that such
subsequent election complies with all applicable laws and:

(i)the election may not take effect until at least 12 months after the date on
which the election is made;

 

4

--------------------------------------------------------------------------------

 

(ii)the first payment with respect to which the election is made is deferred not
less than 5 years from the date the payment would otherwise have been made; and 

(iii)the election may not be made less than 12 months prior to the date of the
first previously scheduled distribution.

 

Section 4.2 Scheduled In-Service Distributions. Although distribution of the
amount credited to a participant’s account shall in all cases begin within the
60-day period following the participant’s separation from service for any reason
(or beginning on the first day of the month following the 6-month anniversary of
a Key Employee’s separation from service), as described in Section 4.1 above, a
participant may, with respect to amounts deferred from each Deferral Source each
year, elect to take an in-service distribution of such amounts deferred and
subsequent earnings thereon commencing on a certain date, in the form of a lump
sum or annual installments over a period not to exceed 15 years (as provided in
Section 4.1 above), as specified by the participant in his or her Deferral
Election Form for that deferral year.

In no event may an in-service distribution be made before the date that is two
years after the first day of the year in which any related deferral election
became effective.

Once made, a participant’s elections with respect to scheduled in-service
distributions for a particular year as described in this Section 4.2 shall be
irrevocable except as follows: A participant may make a subsequent election to
delay an in-service distribution payment, provided that:

(i)the election may not take effect until at least 12 months after the date on
which the election is made;

(ii)the first payment with respect to which the election is made is deferred not
less than 5 years from the date the payment would otherwise have been made; and

(iii)the election may not be made less than 12 months prior to the date of the
first scheduled in-service distribution.

In the event of a participant’s separation from service with the Company for any
reason or death, any remaining in-service distribution amounts shall instead be
distributed as elected for payments on separation from service or death in
accordance with the Section 4.1 above and paid in accordance with the
participant’s Deferral Election Form governing the year in which the amounts
were deferred.

Section 4.3 Death. If a participant should die before distribution of the full
amount of any account described in this Plan has been made to the participant,
any remaining amounts shall be distributed to the beneficiary designated by the
participant on such beneficiary designation form as may be determined by the
Committee (the “Beneficiary Designation Form”).  Such amounts shall be
distributed to the participant’s designated beneficiary in the same form and on
the same schedule as designated by the participant in his or her Deferral
Election Form.  A participant may change his or her beneficiary designation at
any time by submitting a new Beneficiary Designation Form to the Committee. If a
participant has not designated a valid beneficiary, or if no designated
beneficiary is living at the participant’s death, then such accounts

 

5

--------------------------------------------------------------------------------

 

shall be distributed to the participant’s estate in a lump-sum distribution
within ninety (90) days following the participant’s death. 

Section 4.4 Unforeseeable Emergencies. In the event a participant incurs an
unforeseeable emergency, the participant may make a written request to the
Committee for a hardship distribution from his or her accounts established under
the Plan. For purposes of this Plan, an unforeseeable emergency shall have the
meaning provided in Treas. Reg. § 1.409A-3(i)(3)(i) and shall include a severe
financial hardship to the participant resulting from an illness or accident of
the participant’ the participant’s spouse or participant’s dependent (as defined
in Section 152(a) of the Code without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the participant. A hardship distribution because of an
unforeseeable emergency shall be permitted only to the extent reasonably needed
to satisfy the emergency need plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution as determined in accordance with
Treas. Reg. § 1.409A-3(i)(3)(ii) (or the comparable provisions of any successor
Treasury regulation).

Section 4.5 Other Withdrawals. Anything herein to the contrary notwithstanding,
if at any time a court or the Internal Revenue Service determines that an amount
in a participant’s account is includable in the gross income of the participant
and subject to tax, the Committee may, in its sole discretion, permit a lump-sum
distribution of an amount equal to the amount determined to be includable in the
participant’s gross income to the extent permitted by Code Section 409A and
applicable regulations thereunder.

Section 4.6 Limit on Annual Distributions. Except as otherwise provided by the
Committee, the total distributions under the Plan in any calendar year shall be
limited to such amount as may be deductible by the Company for federal income
tax purposes under the Code in accordance with Treas. Reg. § 1.409A-2(b)(7)(ii)
(or the comparable provisions of any successor Treasury regulations).

Section 4.7 Tax Withholding. To the extent required by law, the Company shall
withhold from distributions all taxes, if any, required to be withheld by the
federal and applicable state or local taxing authorities.

Section 4.8Distributions Under Domestic Relations Orders. Notwithstanding
anything herein to the contrary, subject to Code Section 409A and Treas. Reg. §
1.409A-3(j)(4)(ii) (or the comparable provisions of any successor Treasury
regulations)’ distributions from participants’ accounts shall be permitted to
alternate payees pursuant to domestic relations orders (as defined in section
414(p) of the Code), irrespective of whether participants are then entitled to
distributions under the Plan. A distribution to an alternate payee prior to the
participant’s entitlement to a distribution is available only if the
distribution is pursuant to a domestic relations order that is in a form
acceptable to the Committee and entered by a court of competent jurisdiction.
Upon receipt of such an order, a lump-sum distribution shall be made to the
alternate payee. In no case may an alternate payee maintain an ongoing interest
in the Plan. Nothing in this Section 4.8 gives a participant a right to receive
a distribution at a time not otherwise permitted by the Plan.

 

 

6

--------------------------------------------------------------------------------

 

ARTICLE V

AMENDMENT AND TERMINATION OF PLAN

The Company reserves the right to amend or terminate the Plan at any time.  Any
such amendment or termination shall be effective as of the end of the calendar
year during which notification is given to each participant.  Notification shall
be by first class mail, addressed to each participant at the participant’s last
known address, or by such other method as may be commonly used by the Company to
communicate similar information if such notice is acknowledged by the
participant.  Any amounts credited to an account of any participant shall remain
subject to the provisions of the Plan, and distribution shall not be accelerated
because of the termination of the Plan unless such termination qualifies as a
plan termination and liquidation in accordance with the requirements of Treas.
Reg. § 1.409A-3(j)(4)(ix) (or any comparable successor Treasury regulation).  No
amendment or termination shall directly or indirectly reduce any participant’s
accrued benefit under the Plan as of the effective date of such amendment or
termination.

ARTICLE VI

CLAIMS PROCEDURE

Section 6.1. Claims Reviewer. For purposes of handling claims with respect to
this Plan, the “Claims Reviewer” shall be the Committee, unless another person
or organizational unit is designated by the Company as Claims Reviewer.

Section 6.2.Claims Procedure. An initial claim for benefits under the Plan must
be made by the participant or his or her beneficiary in accordance with the
terms of the Plan through which the benefits are provided.  Not later than 90
days after receipt of such a claim, the Claims Reviewer shall render a written
decision on the claim to the claimant, unless special circumstances require the
extension of such 90-day period.  If such extension is necessary, the Claims
Reviewer shall provide the participant or the participant’s beneficiary with
written notification of such extension before the expiration of the initial
90-day period.  Such notice shall specify the reason or reasons for such
extension and the date by which a final decision can be expected. In no event
shall such extension exceed a period of 90 days from the end of the initial
90-day period. In the event the Claims Reviewer denies the claim of a
participant or the beneficiary in whole or in part, the Claims Reviewer’s
written notification shall specify, in a manner calculated to be understood by
the claimant, the reason for the denial, a reference to the Plan or other
document or form that is the basis for the denial, a description of any
additional material or information necessary for the claimant to perfect the
claim, an explanation as to why such information or material is necessary, and
an explanation of the applicable claims procedure. Should the claim be denied in
whole or in part and should the claimant be dissatisfied with the Claims
Reviewer’s disposition of the claimant’s claim, the claimant may have a full and
fair review of the claim by the Company upon written request therefore submitted
by the claimant or the claimants duly authorized representative and received by
the Company within 60 days after the claimant receives written notification that
the claimant’s claim has been denied.  In connection with such review, the
claimant or the claimant’s duly authorized representative shall be entitled to
review pertinent documents and submit the claimant’s views as to the issues, in
writing.  The Company shall act to deny or accept the claim within 60 days after
receipt of the claimant’s written request for review unless special
circumstances require the extension of such

 

7

--------------------------------------------------------------------------------

 

60-day period.  If such extension is necessary, the Company shall provide the
claimant with written notification for such extension before the expiration of
such initial 60-day period. In all events, the Company shall act to deny or
accept the claim within 120 days of the receipt for the claimant’s written
request for review.  The action of the Company shall be in the form of a written
notice to the claimant and its contents shall include all of the requirements
for action on the original claim.  In no event may a claimant commence legal
action for benefits the claimant believes are due the claimant until the
claimant has exhausted all of the remedies and procedures afforded the claimant
by this Article. 

ARTICLE VII

MISCELLANEOUS

Section 7.1 Unfunded Plan. The Company intends to establish and fund the
Quintiles Transnational Corp. Elective Deferred Compensation Trust (the “Rabbi
Trust”).  The assets of the Rabbi Trust shall be subject to the claims of the
Company’s creditors and shall be located within the geographic United
States.  To the extent any benefits provided under the Plan are actually paid
from the Rabbi Trust, the Company shall have no further obligation with respect
thereto, but to the extent not so paid, such benefits shall remain the
obligation of, and shall be paid by, the Company.  Participants and their
beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interest or claims in any specific property or assets of the Company,
nor shall they be beneficiaries of, or have any rights, claims or interests in
any life insurance policies, annuity contract, or the proceeds therefrom owned
or which may be acquired by the Company (the “Policies”).  Apart from the Rabbi
Trust, such Policies or other assets of the Company shall not be held under any
trust for the benefit of participants, their beneficiaries, heirs, successors or
assigns, or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan.  Any and all of the Company’s assets
and Policies shall be, and remain, the general, unpledged, unrestricted assets
of the Company and available to its general creditors in the event of bankruptcy
or insolvency.  The Company’s obligation under the plan shall be merely that of
an unfunded and unsecured promise of the Company to pay money in the future, and
the Plan shall at all times be considered entirely unfunded both for tax
purposes and for purposes of Title I for the Employee Retirement Income Security
Act of 1974, as amended.  

Section 7.2 Expenses. Expenses of administration shall be paid by the
Company.  The Committee shall be entitled to rely on all tables, valuations,
certificates, opinions, data and reports furnished by any actuary, accountant,
controller, counsel or other person employed or retained by the Company with
respect to the Plan.

Section 7.3 Rights Under Plan. The sole rights of a participant or beneficiary
under this Plan shall be to have this Plan administered in accordance with its
terms, to receive whatever benefits he or she may be entitled to hereunder, and
nothing in the plan shall be interpreted as a guaranty that any funds in any
trust which may be established in connection with the Plan or assets of the
Company shall be sufficient to pay any benefit hereunder.  Further, the adoption
and maintenance of this Plan shall not be construed as creating any contract of
employment between the Company and any participant.  The Plan shall not affect
the right of the Company to deal with any participants in employment respects,
including their hiring, discharge, compensation, and conditions of employment.

 

8

--------------------------------------------------------------------------------

 

Section 7.4 Distributions to Incompetent Persons. The Committee may from time to
time establish rules and procedures which it determines to be necessary for the
proper administration of the Plan and the benefits payable to an individual in
the event that individual is declared incompetent and a conservator or other
person legally charged with that individual’s care is appointed.  Except as
otherwise provided herein, when the Committee determines that such individual is
unable to manage his or her financial affairs, the Committee may pay such
individual’s benefits to such conservator or other person legally charged with
such individual’s care, or institution then contributing toward or providing for
the care and maintenance of such individual.  Any such payment shall constitute
a complete discharge of any liability of the Company and the Plan for such
individual. 

Section 7.5 Change in Control. The Plan may continue after a sale of assets of
the Company, or a merger or consolidation of the Company with or into another
corporation or entity only if and to the extent that the transferee, purchaser
or successor entity agrees to continue the Plan; provided, however, that for the
avoidance of doubt, if as a result of such a merger or consolidation the Company
is the surviving entity, then the Plan shall continue. In the event that the
Plan is not continued or otherwise assumed by the transferee, purchaser, or
successor entity, then the Plan shall be terminated subject to the provisions of
Articles IV and V above.

Section 7.6 Nonassignability. Neither a participant, nor his or her designated
beneficiary, nor any other beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate or otherwise encumber all or
any part of the amounts payable hereunder.  No such amounts shall be subject to
seizure by any creditor of such beneficiary, by a proceeding at law or in
equity, nor shall such amounts be transferable by operation of law in the event
of bankruptcy, insolvency or death of the participant, his or her designated
beneficiary, or any other beneficiary hereunder.  Any such attempted assignment
or transfer shall be void.

Section 7.7 Notice. Any notice or filing required or permitted to be given to
the Committee or the Company under the Plan shall be sufficient if in writing
and hand delivered, or sent by registered or certified mail, to the principal
office of the Company directed to the attention of the Secretary of the
Company.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

Section 7.8 Current Address. Each participant shall keep the Company informed of
his or her current address and the current address of his or her designated
beneficiary.  The Company shall not be obligated to search for any person. If
such person is not located within 3 years after the date on which payment of the
participant’s benefits payable under this Plan may first be made, payment may be
made as though the participant or his or her beneficiary had died at the end of
such 3-year period.

Section 7.9 Governing Law. All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States and to the extent not preempted by such laws, by the laws
of the State of North Carolina.

Section 7.10 Administration and Interpretation Consistent with Code Section
409A. This Plan is intended to comply with Code Section 409A and all provisions
of this Plan shall, to

 

9

--------------------------------------------------------------------------------

 

the maximum extent possible, be construed and interpreted in a manner consistent
with Code Section 409A.  A separation from service or termination of employment
shall not be deemed to have occurred for purposes of providing for the payment
of benefits under the Plan unless such termination constitutes a “Separation
from Service” within the meaning of Code Section 409A and Treas. Reg. §
1.409A-1(h).  References to “termination” “termination of employment”
“separation from service” or like terms shall mean “separation from service” in
accordance with Code Section 409A.  For purposes of this Plan, the term
“Company” shall include Quintiles Transnational Corp. and all affiliated
entities classified as a single employer with Quintiles Transnational Corp.
under Sections 414(b) and (c) of the Code in accordance with the definition of
Service Recipient set forth in Treas. Reg. § 1.409A-1(g).  For the avoidance of
doubt, eligible participants under the Plan shall include select management and
highly compensated employees of Quintiles Transnational Corp. as well as all
affiliated entities classified as a single employer with Quintiles Transnational
Corp. under Sections 414(b) and (c) of the Code. 

 

10